DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Claim 1 - 
“the open position” (line 11). Examiner suggests, “an open position” 
Claim 2 - 
“the metal sleeve” (line 2). Examiner suggests, “the deformed metal sleeve”
Appropriate correction is required.
Claim Interpretation
Examiner notes the use of the term “cup” throughout the specification and claims.  However, Examiner notes that a “cup” does not appear to be formed since there is no closed end to the metal sleeve.  For purpose of examination, the term “cup” will be in interpreted as “sleeve.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a first end ring, a second end ring, a first end piece, a second end piece, and a body, specifically the limitations of Claims 1, 3, and 4, does not reasonably provide enablement for only a body and a first end ring.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Examiner notes that setting up the tool of Claim 1 without the second end ring and first and second end pieces would not result in a complete invention capable of fabricating a metal cup as the tool of Claim 1 would not be held together at the opposite end and would not seal the tool to allow for pressurized expansion of the metal sleeve.  The specification, specifically paragraphs 0014 and 0015 disclose the essential elements of the invention.  Thus, one of ordinary skill in the art would not know how to use the invention of Claim 1, which only requires one end ring and therefore only a portion of the required structure of the fully assembled apparatus.
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a first end ring, a second end ring, a first end piece, a second end piece, and a body, specifically the limitations of Claims 6, 7, and 9, does not reasonably provide enablement for only a body and a first end ring.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention Examiner notes that setting up the tool of Claim 1 without the second end ring and first and second end pieces would not result in a complete invention capable of fabricating a metal cup as the tool of Claim 6 would not be held together at the opposite end and would not seal the tool to allow for pressurized expansion of the metal sleeve.  The specification, specifically paragraphs 0014 and 0015 disclose the essential elements of the invention.  Thus, one of ordinary skill in the art would not know how to use the invention of Claim 6, which only requires one end ring and therefore only a portion of the required structure of the fully assembled apparatus.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear whether the deformed metal sleeve is the metal cup or further steps are required to form the metal cup as the claim does not positively recite any formed metal cup.  Examiner notes that, based on Claim 2, the claim appears to be an incomplete recitation of the method of fabricating a metal cup.
Regarding Claim 2, the phrase, “using one or more of the first metal cup and the second metal cup on a stage packer tool within a wellbore” renders the claim indefinite.  It is unclear whether infringement occurs once the first and second metal cups are formed or only after the metal cups are 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gmurowski (U.S. 6,176,114) in view of Costabile (U.S. 4,557,128).
Regarding Claim 1 , Gmurowski discloses a method of fabricating a cup, the method comprising: providing a tool (Fig. 1, #10, Fig. 4, #10C) having an interior profile of a predetermined shape (See Figs. 1 and 4), the tool having a body forming an inner area with at least a first side and a second side (Upper and lower die blocks: Fig. 1, #16, 18 & Upper and lower die blocks: Fig. 1, #212, 214) and having a first end ring to secure the first side and the second side together (End cap: Fig. 1, #20 & Fig. 4, #222);

applying internal pressure within the inner area and within an inside of the sleeve such that the internal pressure exceeds a yield point of a material comprising the sleeve (Urges the tube radially outward: Col 3, L50-51), wherein the sleeve deforms into the interior profile (Into the recess: Col 3, L51);
opening the body of the tool (The die is then opened: Col 4, L2); and
removing the sleeve from the tool in the open position (Tube is removed: Col 4, L3);
wherein the sleeve maintains a deformed shape having an exterior profile that matches the interior profile of the tool (Hydroforming a series of expanded areas on a tubular member: Col 1, L43-44).  Gmurowski is silent to the material of the tube and therefore does not disclose a metal sleeve.
However, Costabile teaches a hydroforming method and apparatus for forming a metal tube (Metal tubes: Col 1, L13) based on its intended use in fields requiring precision parts with high strength (Col 1, L13-16).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tube of Gmurowski out of metal, as taught by Costabile, based on its intended use in fields requiring precision parts with high strength (Col 1, L13-16).
Regarding Claim 3, the combination of Gmurowski and Costabile teach all elements of the claimed invention as stated above.  Gmurowski further discloses wherein the tool further includes a second end ring to secure the first side and the second side together (End cap: Fig. 1, #22 & Fig. 4, #220).
Regarding Claim 4, the combination of Gmurowski and Costabile teach all elements of the claimed invention as stated above.  Gmurowski further discloses placing a first end piece at a first end of the metal sleeve within the inner area of the tool (Protuberance or projection: Fig. 1, #32 & Mandrel: Fig. 4, #226); and placing a second end piece at a second end of the metal sleeve within the inner area of the tool (Mandrel: Fig. 1, #64 & Mandrel: Fig. 4, #224).
Regarding Claim 5, the combination of Gmurowski and Costabile teach all elements of the claimed invention as stated above.  Gmurowski further discloses wherein the applying of internal pressure is achieved via a pressure tube inserted into the inner area (Projection and passage within projection: Fig. 1, #40 & Mandrel and passage within mandrel: Fig. 4, #234).
Regarding Claim 6, Gmurowski discloses a tool with an interior profile of a predetermined shape, the tool having:
a body formed by at least a first side and a second side (Upper and lower die blocks: Fig. 1, #16, 18 & Upper and lower die blocks: Fig. 1, #212, 214); and
an end ring configured to secure the first side and the second side together, thereby forming an inner area of the tool (End cap: Fig. 1, #20 & Fig. 4, #222);
a sleeve Tube Fig. 1, #22 & Fig. 4, #28B to be placed within the inner area of the tool and secured in place by securing the first side and the second side together (Tube is inserted in the die and the upper die and the lower die are closed: Col 3, L43-45);
a pressure application device to be inserted into the inner area and within an inside of the sleeve (Projection and passage within projection: Fig. 1, #40 & Mandrel and passage within mandrel: Fig. 4, #234);
wherein internal pressure is applied with the pressure application device within the inner area and within the inside of the sleeve exceeds a yield point of a material comprising the sleeve; and
wherein the sleeve deforms into the interior profile (Hydroforming a series of expanded areas on a tubular member: Col 1, L43-44 & Urges the tube radially outward into the recess: Col 3, L50-51).  Gmurowski is silent to the material of the tube and therefore does not disclose a metal sleeve.
However, Costabile teaches a hydroforming method and apparatus for forming a metal tube (Metal tubes: Col 1, L13) based on its intended use in fields requiring precision parts with high strength (Col 1, L13-16).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective 
Regarding Claim 7, the combination of Gmurowski and Costabile teach all elements of the claimed invention as stated above.  Gmurowski further discloses a second end ring configured to secure the first side and the second side together (End cap: Fig. 1, #22 & Fig. 4, #220).
Regarding Claim 8, the combination of Gmurowski and Costabile teach all elements of the claimed invention as stated above.  Gmurowski further discloses wherein the pressure application device is a pressure tube (Projection and passage within projection: Fig. 1, #40 & Mandrel and passage within mandrel: Fig. 4, #234).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gmurowski in view of Costabile, Nomura (JP 61-037327), and Fletcher (U.S. 1,336,738).
Regarding Claim 2, the combination of Gmurowski and Costabile teach all elements of the claimed invention as stated above.  The combination of Gmurowski and Costabile do not teach creating a first metal cup and a second metal cup from the metal sleeve.
However, Nomura teaches a single bulged tube which is cut to form first and second pieces in order to form products twice as fast.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that first and second metal cups could be formed by the method and apparatus of Gmurowski, as taught by Nomura, based on the desired product to be formed and in order to produce bulged tubes twice as fast (Nomura: Translation Page 4).
Further the combination of Gmurowski and Costabile do not teach or suggest the use of metal cups on a stage packer tool within a wellbore.  However, Fletcher teaches a short length of tubing flared outwardly (Fig. 2, #5) being used as a seal on a packer tool within a wellbore.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cup or cups of Gmurowski, Gmurowski and Costabile, or Gmurowski, Costabile, and Nomura as a .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gmurowski in view of Costabile and Zallea (U.S. 2,631,640).
Regarding Claim 9, the combination of Gmurowski and Costabile teach all elements of the claimed invention as stated above.  Gmurowski further discloses wherein the tool further comprises: a first end piece to secure at a first end of the metal sleeve (Protuberance or projection: Fig. 1, #32 & Mandrel: Fig. 4, #226); and a second end piece to secure at a second end of the metal sleeve (Mandrel: Fig. 1, #64 & Mandrel: Fig. 4, #224).  However, Gmurowski does not disclose first and second end plates.
However, Zallea teaches a hydroforming tool including tubes (14, 24) and end plates (Members: Fig. 3, #18, 21) in order to form a water tight seal for forming the part.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the mandrel and passage of Gmurowski could be replaced with the similar separable structure of Zallea including tubes and end plates as doing so would perform the equivalent function of forming a water-tight seal (Zallea: Col 4, L48 - Col 5, L9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tominaga (U.S. 3,575,025. Fig. 12) - Hydroforming tool; Pope (U.S. 788,119) - Hydroforming tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799